FILED

UNITED sTATEs Dls"rizlc'r coURT NOV 2 1 2012

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District & Bankruptcy

Courts for the District of columbia
Marlon Terrell Pratt Bey, §
Plaintiff, §
v. § Civil Action No.  

State of Minnesota et al. , §
Defendants. §

)

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralslcy v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff, a resident of Minneapolis, Minnesota, sues the State of Minnesota, high-level
Minnesota offrcials, and a Minnesota state judge, for what appears to be prosecutions brought
against plaintiff. The complaint is incoherent and, thus, provides no notice of a claim.
Furtherrnore, the complaint states no basis for federal court jurisdiction since the Eleventh
Amendment to the U.S. Constitution immunizes a state from suit in federal court, unless
immunity is expressly waived.l See College Sav. Bank v. Florida Prepaia' Postsecondary Educ.
Expense Bd., 527 U.S. 666, 675-76 (1999); Keenan v. Washington Metropolz`tan Area Transit
Authority, 643 F. Supp. 324, 327-28 (D.D.C. 1986) (citing cases). Hence, this case will be

dismissed. A separate Order accompanies this Memorandum Opinion.

umw

Uniidd States District Judge
Date: November [\l) , 2012

‘ The amendment provides in pertinent part: "[t]he judicial power of the United States shall not
be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another State." U.S. Const. amend. XI. lt is established that this

amendment applies equally to suits brought by citizens against their own states. See Ea'elman v.

Jordan, 415 U.S. 65l, 662-63 (1974); Hans v. Louisiana, 134 U.S. l, 13-15 (1890).
2